DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/22/22 have been fully considered but they are not persuasive.
On pages 5-6 Applicant argues amendments overcome the claim objections and 112b rejections.
On pages 6-7 regarding prior art rejections Applicant argues Turner does not disclose a heart valve with sensors positioned thereon since Figure 3 shows a stent (12), valve (16) and two sensors which are attached to the stent as opposed to the valve. Applicant argues that the valve 16 bridges between stent 12 and tissue wall 14, and sensors are disposed in the cavity between the stent and wall. 
The Examiner respectfully disagrees, noting Applicant appears to be referring to leaflets 16 as opposed to a “valve”. A valve is understood to be made up of both a supporting structure (e.g. Turner 12) as well as leaflets (e.g. Turner 16). Applicant’s specification supports this interpretation, since it also refers to the heart valve as including a stent and leaflets. A support structure for leaflets is understood to be a heart valve. If Applicant desires a more narrow interpretation of “valve” (e.g. the valve of the claim consists of leaflets and has no support structure associated therewith) this should be reflected in the claim language (however the Examiner notes that Applicant’s valve also appears to have a support structure, and it would appear to be missing essential subject matter if there were simply leaflets and a catheter with no structure to support the leaflets).

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 is objected to for referring to “a plurality of sensors”, when claim 10 has referred to “one or more sensors” and “one or more sensors”, making it unclear which of the sensors (if any) from claim 10 the claim is referring to.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 20060079740 A1 ) hereinafter known as Silver in view of Turner et al. (US 20050165317 A1) hereinafter known as Turner.
Regarding claim 10 Silver discloses a medical device comprising:
a percutaneous stent ([0157]) comprising one or more sensors positioned within/upon the valve ([0047]);
a balloon catheter ([0112]) comprising one or more sensors ([0337]).
but is silent with regards to the stent including a heart valve.
However, regarding claim 10 Turner teaches that stents carrying sensors can include a heart valve ([0070]). Silver and Turner are involved in the same field of endeavor, namely medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor carrying device of Silver so that it included a heart valve such as is taught by Turner since heart valves are implanted within the vasculature and would function to achieve the purpose of Silver while also replacing a faulty valve, thus minimizing the number of implanted devices within a patient.
Regarding claims 11-12 the Silver Turner Combination teaches the medical device of claim 1 substantially as is claimed,
wherein Silver further discloses said sensor on the catheter is an accelerometer (which detects acceleration/tile/vibration/shock/rotation), pressure sensor, contact sensor, position sensor, chemical sensor, metabolic sensor, mechanical stress sensor, or temperature sensor ([0132] chemical sensor). 
Regarding claim 13 the Silver Turner Combination teaches the medical device of claim 1 substantially as is claimed,
wherein Silver further discloses an electronic processor positioned upon/inside the valve/catheter which is electrically connected to the sensors ([0254] signal processing unit); and 
wherein Turner further teaches an electronic processor positioned upon/inside the valve which is electrically coupled to sensors ([0070] and [0030] communication means comprises a microchip).
Regarding claim 14 the Silver Turner Combination teaches the medical device of claim 13 substantially as is claimed,
wherein Turner further teaches the electric coupling is wireless ([0029]-[0030]).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Silver and Turner as is applied above in view of Shuros et al. (US 7643879 B2) hereinafter known as Shuros.
Regarding claim 15 the Silver Turner Combination teaches the medical device of claim 13 substantially as is claimed,
wherein Turner further teaches the system includes a memory coupled to the processor ([0048]) but is silent with regards to the memory being positioned upon/inside the valve/catheter.
However, regarding claim 15 Shuros teaches a memory which is implanted within the body (Column 5 lines 9-10; storage module 212). Silver and Shuros are involved in the same field of endeavor, namely medical devices with sensors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device of the Silver Turner Combination so that the memory is implanted such as is taught by Shuros as opposed to being remote from the device, since the two are the only alternatives and MPEP 2143(I)(E) indicates that it is obvious to choose from a finite number of identifiable, predictable solutions with reasonable expectation of success. 
Further, the positioning of the memory on the heart valve/catheter as opposed to implantation at a different location would have likewise been obvious to the person of ordinary skill, since it appears the device would function equally with the memory located in either location: it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 16 the Silver Turner Combination teaches the medical device of claim 1 substantially as is claimed,
but is silent with regards to the density of sensors.
However, regarding claim 16 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device of the Silver Turner Combination so that there was any density of sensors, based on the property being measured and how precise of a measurement is desired by the clinician. For example, Shuros teaches 11 sensors positioned around an opening of a heart valve (Figure 8 item 806b). While Shuros doesn’t disclose the dimensions of the heart valve, a native valve annulus of an adult is around 2.5-3.5 cm, meaning there is at least 1 sensor per square cm around the annulus of the valve. Silver and Shuros are involved in the same field of endeavor, namely medical devices with sensors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device of the Silver Turner Combination so that it had any density of sensors desired, including at least 1 sensor/cm2 such as is taught by Shuros first, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and second, since a clinician would understand how to optimize the number of sensors based on the desired parameter they are measuring and how much sensitivity is desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/01/22